Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 13, 2018

The Court of Appeals hereby passes the following order:

A19A0055. WAYMAN PRICE v. STATE OF GEORGIA.

      In this direct appeal, Wayman Price challenges the superior court’s order
denying his petition under OCGA § 42-1-19 to be released from the sex offender
registry requirements. Pursuant to OCGA § 5-6-35 (a) (5.2), however, “[a]ppeals
from decisions of superior courts granting or denying petitions for release pursuant
to Code Section 42-1-19” must be taken by application for discretionary appeal.
Price’s failure to follow the discretionary appeal procedure deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/13/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.